Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, both recite a relationship utilizing a variable “RO” defined as “the sum of alkaline metal oxides pressing in the glass based article in mol%”, it is unclear from the claim and the instant specification both what value “RO” is intended to represent as there is no explanation or definition of what is meant by ‘pressing’. For purposes of examination, the relationships involving “RO” will be considered met if the amount of alkaline earth metal oxides present in a reference overlap with the amounts utilized by Applicant (e.g. the values at instant claim 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2017/0295657).
Regarding claims 1-7, Gross teaches an alkali aluminosilicate glass article (Gross para 102, 115, 196) with a first and second surface defining a thickness (t) of about 0.01 mm to about 3 mm (about 10-3000 µm) (Gross para 120), a failure height of at least 100 cm measured by a drop test onto 180 grit sandpaper (Gross para 158, 165, 166), and a Knoop scratch threshold of about 4N to about 16N (Gross para 147). 
One of ordinary skill in the art would have considered the invention to have been obvious because the thickness, failure height, and Knoop scratch taught by Gross overlaps with the instantly claimed thickness, failure height, and Knoop scratch and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 8, 9, and 11, Gross teaches an alkali aluminosilicate glass article as above for claim 1. Gross further teaches the composition of the glass comprises about 50-70 mol% SiO2 (Gross para 188), about 5-20 mol% Al2O3 (Gross para 189), about 0-8 mol% B2O-3 (Gross para 190), about 0-15 mol% Li2O (Gross para 196), about 2-18 mol% Na2O (Gross para 193), Gross does not teach the presence of P2O3 or K2
Further, because Gross teaches the compositional proportions as claimed, properties related to the composition, such as softening point, would be expected to flow naturally and thus minimally overlap. This is illustrated in Gross Table 1B which has example compositions with  softening points above 650°C and below 950°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 10, Gross teaches an alkali aluminosilicate glass article as above for claim 1. Gross further teaches that the glass has a K1C fracture toughness by chevron notch short bar of 0.7 or greater (Gross para 142).
Regarding claims 12-15, Gross teaches an alkali aluminosilicate glass composition as above for claim 11. As Gross teaches overlapping amounts of alkali metal oxides, aluminum oxide, and alkaline earth metal oxides, it therefore teaches overlapping amounts of Al2O3, R2O, and RO. Gross further teaches that various compositional proportions and relationships may be present (Gross para 201). Therefore, Gross teaches embodiments which would be expected to meet the claimed compositional proportions and relationships, such as Al2O3 + R2O being from about 26 mol% to about 40 mol% (see Gross para 188-204).
Regarding claim 16, Gross teaches an alkali aluminosilicate glass article as above for claim 1. Gross further teaches that the glass article is strengthened and has a depth of compression of 0.15(t) or greater (Gross para 127).
Regarding claim 17, Gross teaches an alkali aluminosilicate glass article as above for claim 1. Gross further teaches the surface compressive stress may be 550 MPa or greater (Gross para 123). One of ordinary skill in the art would have considered the invention to have been obvious because the compressive stress taught by Gross overlaps with the instantly claimed compressive stress and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 18, Gross teaches an alkali aluminosilicate glass article as above for claim 1. Gross further teaches the maximum central tension may be 80 MPa or less (Gross para 124). One of ordinary skill in the art would have considered the invention to have been obvious because the central tension taught by Gross overlaps with the instantly claimed central tension and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 19, Gross teaches an alkali aluminosilicate glass article as above for claim 1. Gross further teaches a depth of layer (DOL) of greater than about 5 µm (Gross para 129).
One of ordinary skill in the art would have considered the invention to have been obvious because the DOL taught by Gross overlaps with the instantly claimed DOL and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781